DETAILED ACTION
Re Application No. 16/831340, this action responds to the amended claims dated 07/28/2022.
At this point, claims 1-2, 5, 7-8, 11, and 13 are amended.  Claims 1-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Examiner notes Applicant’s amended claims, dated 07/28/2022.  In view of the amendment, Examiner’s prior rejections under 35 USC § 112(b) have been maintained, as follows:
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 2 and 8, language “wherein dividing the group of storage devices into the sets comprises: dividing the group of storage devices into the sets by: causing a total number of devices having individual physical capacities that are equal to a maximum physical capacity of storage devices within each individual one of the sets to be above a sum of a width of the redundant array of independent disks and a number of reserved storage devices in each set, wherein the sum of the width of the redundant array of independent disks and the number of reserved devices in each set comprises a number of slices determined to be required for stripe allocation; or causing a total number of storage devices having individual physical capacities that are equal to a maximum physical capacity of storage devices within a first individual set of the sets to be below the sum, and causing respective total numbers of storage devices having individual physical capacities that are equal to a maximum physical capacity of storage devices within all other individual sets of the sets than the first set to be above the sum” (e.g. claim 2, lines 5-16) is indefinite, for 3 reasons.  First, Applicant has not clearly defined terms such as “width” of the RAID and “number of reserved storage devices”; accordingly, Examiner has interpreted the “width” to mean the number of storage devices in a RAID stripe, and “reserved” storage devices to either be 1) parity storage devices, 2) spare storage devices, or 3) allocated storage devices  Furthermore, assuming that the “reserved” storage devices refer to spare storage devices in addition to those used for the RAID, then the sum of the width of the RAID + the number of spare (reserve) storage devices would be equal to the total number of storage devices in the set, and thus it is unclear how the number of storage devices with a maximum physical capacity in each set can be above this number; presumably the number of storage devices in a set having that qualification would always be equal to or less than the total number of storage devices in that set.  Second, it is unclear how the number of storage devices with the maximum physical capacity in a first set can be below the sum, while the numbers in the other sets are above the sum, especially since it is unclear what the sum represents.  Third, Applicant has not clearly disclosed what “causes” the numbers to be below or above the sum;
Claims 3 and 9, language “a number of columns in the first allocation matrix being equal to the first number of sets, such that each column in the first allocation matrix corresponds to one of the sets in the first number of sets, such that each individual element in the first allocation matrix represents a total number of storage devices having one of the respective physical capacities, and such that an order of the rows in the first matrix corresponds to an order of the different individual physical capabilities of the storage devices in the group of storage devices” (e.g. claim 3, lines 6-13).  This limitation is indefinite, because if the first matrix has a number of rows representing capacities, and a number of columns representing sets, it is unclear how each individual element (i.e. MxNy) would represent a number of storage devices having a respective physical capacity, as it would seem that the sum of an entire column (summing up the elements in each row corresponding to a set) would actually yield the number of storage devices having a physical capacity;
Claims 4 and 10, language “generating the first allocation matrix comprises: generating a second allocation matrix based on the group of storage devices, a number of rows in the second allocation matrix being equal to a total number of different physical capacities of the storage devices in the group of storage devices, a number of columns in the second allocation matrix being equal to one, generating a third allocation matrix by splitting each individual one of the elements in the second allocation matrix into a number of elements equal to the first number of sets; and generating the first allocation matrix based on the third allocation matrix” (e.g. claim 4, lines 3-12).  This limitation is indefinite, for 2 reasons.  First, it is unclear how the generation of the third allocation matrix operates “splitting each of the elements in the second allocation matrix into the first number of elements”.  It appears to be taking an M x 1 matrix and expanding it to an M x N matrix, but it is not clear how this expansion is actually conducted.  It could mean that 1) the value in each row is copied N times into the respective row of the additional columns, or 2) it could mean somehow dividing the value in each row into component values, each corresponding to a different column (i.e. if the value is 10, and the number of columns is 5, it could be split into [1 3 2 1 3].  second, it is unclear how the third allocation matrix (an M x N matrix) is different from the first allocation matrix (also an M x N matrix); accordingly, it is not clear what changes are performed on the third allocation matrix to generate the first allocation matrix.  Fourth, the entire limitation, as a whole, is incomprehensible; in view of all the ambiguities listed above, Examiner is unable to determine the intended scope of the claims; accordingly, the limitation is indefinite.
Claims 5 and 11, language “each element in the third allocation matrix represents a value that is equal to or greater than a sum of the width of the redundant array of independent disks and a number of reserved storage devices, wherein the sum of the width of the redundant array of independent disks and the number of reserved devices in each set comprises a number of slices determined to be required for stripe allocation” (e.g. claim 5, lines 1-4).  This limitation is indefinite, for 2 reasons.  First, as noted in claim 4 above, it is unclear how the third matrix is generated by splitting the second matrix.  Second, as noted in claim 2 above, it is unclear how the numbers can be greater than the sum of the width of the RAID plus the number of spare (reserved) storage devices.  Third, it is unclear how the “sum of the width and the number of reserved devices in each set” can comprise “a number of slices determined to be required for stripe allocation”, as claim 1 discloses storage devices are divided into fixed capacity slices that form a set of multiple stripes; accordingly, it would not be obvious to one of ordinary skill in the art how this plurality of slices corresponds to the “sum of the width of the [RAID] and the number of reserved slices in each set”, which, as noted in claim 2 above, is not clearly defined.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duso et al (US 5987621 A) in view of Dambal et al (US 2017/0220282 A1), further in view of Beardsley et al (US 2002/0035666 A1).

Re claim 1, Duso discloses the following:
combining storage devices in a redundant array of independent disks into a group of storage devices (Fig. 21; col. 29, lines 54-67).  The group of storage devices is divided into one or more sets (first number of sets) of storage devices;
determining a first number of sets of storage devices based on a number of storage devices in a group and a threshold number of storage devices to be divided into each of the sets; and (Fig. 21; col. 29, lines 54-67).  The number of sets (plurality of sets) is based on (determined) the number of storage devices, and the number of storage devices per set;
dividing, based on a configuration of the redundant array of independent disks, the group of storage devices into the first number of sets of storage devices (Fig. 21; col. 29, lines 54-67).  The group of storage devices are allocated to the one or more set, thus dividing them.  This is the RAID configuration.  It is noted that Applicant has not explicitly described to “optimize an effective capacity”; accordingly, Examiner interprets the sets that are configured to be “optimized” in that they reflect the desired RAID configuration;
wherein storage devices contained in each set of storage devices within the first number of sets of storage devices are divided into fixed capacity slices of storage capacity that form a set of multiple stripes corresponding to the set (col. 30, line 54 to col. 31, line 5).  Each set of storage devices are divided into fixed capacity transfer units (slices) that form a set of multiple stripes corresponding to the set;
to optimize an effective capacity of the redundant array of independent disks (Fig. 21; col. 29, lines 54-67).  It is noted that Applicant has not explicitly described to “optimize an effective capacity”; accordingly, Examiner interprets the sets that are configured to be “optimized” in that they reflect the desired RAID configuration;
at least in part by generating a first allocation matrix based on the group of storage devices and a total number of […] individual physical capacities of the storage devices in the group of storage devices, such that a number of rows in the first allocation matrix is equal to the total number of […] individual physical capacities of the storage devices in the group of storage devices (col. 31, lines 6-24).  Duso discloses generating an allocation matrix with rows and columns corresponding to the disks and parity groups; this matrix is thus based on the different physical capacities of those disks.  The columns of the matrix are associated with each respective storage device, and it would have been an obvious design choice that the rows and columns of a matrix can be flipped by taking the transpose of the matrix, and thus it would have been obvious that the “number of physical capacities” could be placed on either the row axis or column axis.  Furthermore, each column (transpose of row) corresponds to all the different individual disks, each of which has a respective individual physical capacity; accordingly, the column (transpose of row) corresponds to the total number of disks (i.e. total number of individual physical capacities.

Duso discloses combining storage devices into a group of RAID disk; furthermore, each disk inherently has a capacity; since Applicant has not specified what the “order” is (i.e. any ordering of disks, which each have a capacity, can be considered an order), Examiner interprets any potential order as being “an order”.  Nonetheless, in the interest of furthering compact prosecution, Applicant has provided Dambal, which more clearly discloses this limitation.

Dambal discloses combining storage devices in a redundant array of independent disks into a group of storage devices in an order of physical capacities of the storage devices (Abstract; p. 3, ¶ 31; claim 7).  The system comprises a pool of storage drives (group of storage devices) which is organized into RAID volumes (a redundant array of independent disks) (Abstract; p. 3, ¶ 31).  The storage drives are sorted based on storage capacity (in an order of physical capacities);

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID system of Duso to sort disks by capacity, as in Dambal, because it would be applying a known technique to improve a similar method in the same way.  Duso discloses a method of dividing disks into sets in a RAID.  Dambal also discloses raid volumes comprising sets of disks, which has been improved in a similar way to the claimed invention, to include sorting potential disks by physical capacity.  It would have been obvious to modify the RAID system of Duso to utilize the sorted capacities of potential disks, because it would yield the predictable improvement of allowing for capacity expansion in the RAID sets.
	
	Beardsley discloses a RAID system wherein each disk within the RAID has a different capacity (¶ 12).  In Beardsley, each disk in the RAID has a different capacity (¶ 12); Duso discloses an allocation matrix wherein each column corresponds to a respective disk (col. 31, lines 6-24), and, as noted above, it would have been an obvious design choice to transpose the matrix such that the respective disks correspond to rows instead of columns.  Accordingly, if the storage devices of Duso were modified such that each one has a different unique capacity, as in Beardsley, then the number of columns (rows) in t he matrix would equal the number of different storage device capacities.  It is noted that Applicant has not explicitly claimed that a specific row of the matrix corresponds to a specific one of the physical capacities, or that any of the rows must correspond to multiple disks with a same capacity.  Accordingly, a configuration that merely happens to result in the number of columns (rows) equaling a number of different physical capacities, as in the situation where each disk has a different unique capacity, would read onto the claim as written.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the storage devices of Duso (combined with Dambal) to make each storage device have a different capacity, as in Beardsley, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Duso (combined with Dambal) discloses a RAID storage system with an allocation matrix corresponding to each disk, which is ready for the improvement of choosing different capacities for each respective disk.  Beardsley discloses a method of selecting disks of different storage capacities for a RAID array, which is applicable to the RAID array of Duso (combined with Dambal).  It would have been obvious to modify  the disks of the RAID array of Duso (combined with Dambal) to support each disk having a different unique capacity, as in Beardsley, because this would increase flexibility for creating a RAID by allowing disks of different capacity to be used.

Re claim 3, Duso, Dambal, and Beardsley disclose the method of claim 1, and Duso further discloses that dividing the group of storage devices into the sets further comprises: generating the first allocation matrix such that a number of columns in the first allocation matrix is equal to the first number of sets, such that each column in the first allocation matrix corresponds to one of the sets in the first number of sets, such that each individual element in the first allocation matrix represents a total number of storage devices having one of the respective physical capacities, and such that an order of the rows in the first matrix corresponds to an order of the different individual physical capabilities of the storage devices in the group of storage devices (col. 31, lines 6-24).  This limitation is indefinite, as noted above; Examiner interprets it to mean generating a matrix with rows and columns based on RAID disk information, representing the respective RAID sets.  Duso discloses creating an M x N allocation matrix for the respective RAID sets, based on the storage devices and RAID set information; one dimension represents RAID parity groups (sets), and the other represents disks (physical capacities); the individual elements represent disks (physical capacities) allocated to each parity group (a number of storage devices).

Re claim 4, Duso, Dambal, and Beardsley disclose the method of claim 3, and Duso further discloses that generating the first allocation matrix comprises: generating a second allocation matrix based on the group of storage devices, a number of rows in the second allocation matrix being equal to a total number of different physical capacities of the storage devices in the group of storage devices, a number of columns in the second allocation matrix being equal to one, generating a third allocation matrix by splitting each individual one of the elements in the second allocation matrix into a number of elements equal to the first number of sets; and generating the first allocation matrix based on the third allocation matrix (col. 3, lines 6-24).  This limitation is indefinite, as noted above.  Examiner interprets it to mean generating the first allocation matrix from RAID disk information.  Duso discloses creating an M x N allocation matrix for the respective RAID sets, based on the storage devices and RAID set information.

Re claim 5, Duso, Dambal, and Beardsley disclose the method of claim 4, and Duso further discloses that each element in the third allocation matrix represents a value that is equal to or greater than a sum of the width of the redundant array of independent disks and a number of reserved storage devices, wherein the sum of the width of the redundant array of independent disks and the number of reserved devices in each set comprises a number of slices determined to be required for stripe allocation (Fig. 21).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that each disk in the RAID set is sufficient to support that RAID set.  Duso discloses creating a RAID set with disks that are sufficient to implement the RAID set.

Re claims 7 and 9-11, Duso, Dambal, and Beardsley disclose the methods of claims 1 and 3-5 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 7 and 9-11, respectively (See Duso, claim 1).  Furthermore, re claim 7, Duso discloses at least one processor, and a memory coupled to the processor, the memory storing computer programs, the computer programs, when executed by the processor, causing the electronic device to perform acts comprising: (Claim 1; col. 1, lines 39-54).  Duso discloses a file server (electronic device), which contains memory, as well as programs to execute the functionality (Claim 1).  Additionally, it discloses that computing devices such as file servers have processors (col. 1, lines 39-54).

Re claim 13, Duso, Dambal, and Beardsley disclose the method of claim 1 above; accordingly, they also disclose a non-transitory computer readable medium implementing that method, as in claim 13 (see Duso, claim 1).
	
	Re claim 14, Duso, Dambal, and Beardsley disclose the method of claim 1, and Dambal further discloses that the group of storage devices includes both at least one storage device in an existing set of storage devices and at least one storage device in a new set of storage devices added to the existing set of storage devices (p. 1, ¶ 12).  The RAID volume (group) includes at least one existing disk from the existing RAID (existing set of storage devices), as well as a new disk (new set of storage devices).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID system of Duso to allow for disk expansion, as in Dambal, because it would be applying a known technique to improve a similar method in the same way.  Duso discloses a method of dividing disks into sets in a RAID.  Dambal also discloses raid volumes comprising sets of disks, which has been improved in a similar way to the claimed invention, to include adding disks to expand capacity.  It would have been obvious to modify the RAID system of Duso to allow for capacity expansion, because it would yield the predictable improvement of ensuring that the RAID volume can grow as needed.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duso in view of Dambal, further in view of Beardsley, and further in view of Wang et al (US 2015/0012702 A1).

Re claim 2, Duso, Dambal, and Beardsley disclose the method of claim 1, and Duso further discloses wherein dividing the group of storage devices into the sets comprises: dividing the group of storage devices into the sets by: causing a total number of devices having individual physical capacities that are equal to a maximum physical capacity of storage devices within each individual one of the sets to be above a sum of a width of the redundant array of independent disks and a number of reserved storage devices in each set, wherein the sum of the width of the redundant array of independent disks and the number of reserved devices in each set comprises a number of slices determined to be required for stripe allocation; or causing a total number of storage devices having individual physical capacities that are equal to a maximum physical capacity of storage devices within a first individual set of the sets to be below the sum, and causing respective total numbers of storage devices having individual physical capacities that are equal to a maximum physical capacity of storage devices within all other individual sets of the sets than the first set to be above the sum (Fig. 21; col. 10, lines 23-28; col. 29, lines 54-67).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the devices are divided into the sets based on the number of devices including data disks and parity or spare disks [reserved storage devices], such that the number of disks in a set is greater than or equal to the number of disks needed for the set.  Duso discloses dividing the disks into sets, wherein the sets contain at least enough disks to satisfy the requirements for the set.  The disks include data disks, parity disks (col. 29, lines 54-67) and potentially hot spares (col. 10, lines 23-28).

	Duso, Dambal, and Beardsley do not explicitly disclose a plurality of maximum capacity storage devices.

Wang discloses wherein the group of storage devices includes a plurality of maximum physical capacity storage devices each having an individual capacity that is a maximum individual physical capacity of all individual storage devices in the group of storage devices, and (p. 2, ¶ 24 and 33).  The RAID controller divides the storage into groups (sets) having the same individual capacities, including a group containing the largest (maximum) individual capacity.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the disk arrays of Duso (combined with Dambal and Beardsley) to group the disks according to a maximum size, as in Wang, because Wang suggests that determining the largest individual disks would yield the benefit of maximizing the size of a RAID volume (p. 2, ¶ 33).

	Re claim 8, Duso, Dambal, Beardsley, and Wang disclose the method of claim 2 above; accordingly, they also disclose electronic devices implementing that method, as in claim 8 (See Duso, claim 1).  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duso in view of Dambal, further in view of Beardsley, further in view of Sakashita et al (US 2018/0246668 A1).

Re claim 6, Duso, Dambal, and Beardsley disclose the method of claim 1, and Dambal further discloses sorting the disk drives based on capacity (claim 7); however, Duso, Dambal, and Beardsley do not explicitly disclose sorting into descending order.

Sakashita discloses that combining the storage devices in the redundant array of independent disks into the group of storage devices in the order of physical capacities of the storage devices comprises: combining the storage devices in the redundant array of independent disks into the group of storage devices in a descending order of the physical capacities (p. 7, ¶ 114).  The storage devices are sorted into an order based on their free space (capacity), and allocated to the RAID configuration based on this.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAID allocation of Duso (combined with Dambal and Beardsley) to sort and allocate disks based on free space (capacity), as in Sakashita, because Sakashita suggests that this would reduce the possibility of depletion of free space in the new distribution range (p. 7, ¶ 114).

Re claim 12, Duso, Dambal, Beardsley, and Sakashita disclose the method of claim 6 above; accordingly, they also disclose an electronic device implementing that method, as in claim 12 (see Duso, claim 1).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-14 filed 07/28/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC § 112(b) REJECTIONS
Re claims 2-5 and 8-11, Applicant argues that the amended claims dated 07/28/2022 are sufficient to overcome Examiner’s rejections under 35 USC § 112(b).
Re claims 2 and 8, Applicant argues that the claims are not indefinite, for 2 reasons.
First, Applicant argues that the limitation “the sum of a width of the [RAID] and the number of reserved devices” is clear, and gives the example from ¶ 40 that “in a case where the RAID 300 has the configuration of 4D + 1P RAID-5 and the number of the reserved storage devices is one, the number of slices required for stripe allocation is 5+1 (i.e. 6)”.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  This does not constitute an effective definition of either the “width” of the RAID, or what a “reserved device” is.  In fact, Applicant has not even clearly stated in the specification that “4D + 1P” refers to 4 data disks and 1 parity disk; the term “parity” does not even appear in the specification.  It merely states that 5+1 = 6.  It is not well known in the art that the “width” of a RAID refers to the number of data strips plus parity stripes, as argued by Applicant (and which is not explicitly stated in the specification), nor is it well known what the “reserved storage devices” refer to, as there is no definition for “reserved”.  Accordingly, Examiner’s rejections under 35 USC § 112(b) are maintained;
Second, Applicant disagrees with Examiner’s assertion that, if the terms “width” and “reserved storage devices” were given Applicant’s desired definitions, then the total number of storage devices in the set would be equal to, not above, the sum of the width and the number of reserved storage devices.  Applicant further argues that the total number of devices in the set is greater than the number of slices plus the number of reserved storage devices.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Again, as noted above, Applicant has not clearly defined “width” or “reserved storage devices”; however, even adopting Applicant’s argument that “width” clearly refers to the number of data plus parity disks, and that “reserved storage devices in each set are a number of storage devices that are in addition to storage devices from which data slices […] and parity slices […] are allocated”, this still creates a situation in which the total number of devices in the set can at most be equal to, not above, the sum of the width and the number of reserved storage devices.  In order for the total to be greater than the sum, then there must be devices in the set that are not data disks, not parity disks, and also not reserved storage devices.  Under Applicant’s argued definition of “reserved storage devices”, any storage devices in addition to the data/parity storage devices would be “reserved storage devices”, and so there is no basis for one of ordinary skill in the art to distinguish between “reserved storage devices”, and other storage devices which are not data/parity devices, but are also not reserved storage devices.
Re claims 3 and 9, Applicant argues that the claim is not indefinite, as the claims allegedly disclose that “each element of the matrix simply represents the total number of storage devices of a given type/capacity [that] are contained in a given set.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, the actual language of claim 3 is that “each individual element in the first allocation matrix represents a total number of storage devices having individual storage capacities equal to one of the respective physical capacities in a set”; accordingly, all of the storage devices have individual storage capacities equal to one of the respective physical capacities in the set, because the respective physical capacities in the set comprise all the various respective physical capacities of the individual storage devices.  Second, even assuming, arguendo, that Examiner were to adopt Applicant’s argued interpretation, that each element of the matrix represents a total count of storage devices for a given (respective) type/capacity in a set, it is not clear how “each individual element in the first allocation matrix represents a total number of storage devices having individual storage capacities equal to one of the respective physical capacities in a set corresponding to a column of the first allocation matrix containing that element”, because this suggests that for a given column (set), each element represents a respective total count for a respective capacity in that set; however, as the example first allocation matrix (¶ 47) shows, there are some respective capacities that are not part of the set at all (see the ‘0’ values in the matrix); accordingly, those individual elements would not represent the total number of storage devices having storage capacities equal to one of the respective physical capacities in a set corresponding to a column of the first allocation matrix containing that element, because those respective capacities are not present in the set at all, but are rather present in other sets.  This could be corrected by, for example, clarifying that the individual elements represent respective total numbers of devices in a set having a respective one of the total number of different individual physical capacities of the storage devices in the group of storage devices, rather than the respective physical capacities of only one set.  This would account for the empty elements for capacities that appear in other sets, but not the instant set.
Re claims 4 and 10, Applicant argues that the processes of “generating the second allocation matrix […], generating a third allocation matrix by splitting each individual one of the elements in the second allocation matrix into a number of elements equal to the first number of seats, and generating the first allocation matrix based on the third allocation matrix” are sufficiently explained by ¶ 51-59 and 70.  In response, Applicant’s argument as been fully considered, but is not deemed persuasive.  Again, as noted above, if the second allocation matrix is an Mx1 matrix, then it is unclear how each individual element can be split into a number of elements equal to the number of sets.  Applicant seems to suggest that the number in each individual one of the elements represents a sum of different capacities; however, it is then unclear how that single number can then be split back into a plurality of numbers, as no detail is given as to how this is accomplished.  Finally, Applicant has provided no details as to how the first allocation matrix is generated based on the third allocation matrix; accordingly, it would not be obvious to one having ordinary skill in the art which changes need to be performed on the third allocation matrix in order to generate the first allocation matrix.
Re claims 5 and 11, Applicant argues that the claims are definite for the same reasons noted in claims 2 and 8 above, respectively;
For all the above reasons, Examiner’s rejections under 35 USC § 112(b) are maintained.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Re claims 1, 7, and 13, Applicant argues that Duso, Dambal, and Beardsley do not disclose “dividing a group of storage devices into set that each contain storage devices that are divided into slices that form multiple stripes for each set of storage devices, and that do so by generating an allocation matrix for the purpose of dividing the group of storage devices”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, Duso does disclose dividing the group of storage devices into sets, and generating an M x N matrix which includes disks (physical capacities) on one axis (Fig. 21; col. 29, lines 54-67; col. 31, lines 6-24).  While the individual disks are placed along the column axis of the matrix of Duso, it would have been obvious to transpose the matrix such that the disks were placed along the row axis instead, for the reasons noted above.  Furthermore, Applicant has not explicitly claimed that the respective rows each correspond to a respective capacity, or that any of the rows correspond to multiple disks with a same capacity; instead, the claims merely state that the number of different capacities equals the number of rows.  Examiner has provide Beardsley, which shows a RAID array in which each disk has a different unique capacity (¶ 12).  Accordingly, if the storage devices of Duso (combined with Dambal) were modified such that each had unique different capacities, as in Beardsley, then the number of columns (transpose of rows) would equal the number of different individual physical capacities.	Second, re the newly amended limitation about dividing the storage devices into fixed capacity slices, Duso discloses dividing the storage devices into a plurality of transfer units (slices) that collectively form a set of multiple stripes (col. 30, line 54 to col. 31, line 5).
Re all claims not specifically argued, Applicant is directed to Examiner’s rejections above.
All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 07/28/2022.

Conclusion
      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 1-14 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132